Citation Nr: 0931995	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-36 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for left leg atrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to 
December 1974, and from September 1977 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse appeared and testified at a 
personal hearing in May 2009 before the undersigned Veterans 
Law Judge sitting in Des Moines, Iowa.  A transcript of the 
hearing is contained in the record.


FINDING OF FACT

The medical evidence fails to establish that the Veteran 
suffers from left leg atrophy.


CONCLUSION OF LAW

The criteria for service connection for left leg atrophy have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, the RO provided notice to the Veteran in a 
February 2005 letter, issued prior to the decision on appeal, 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post service treatment records, VA 
examination reports, and hearing testimony. 

The Veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Although the notice provided did 
not address what is necessary to establish secondary service 
connection, such is not prejudicial to the Veteran as the 
evidence does not reflect that he suffers from the condition 
claimed.  The Board notes that the notice letter provided did 
advise him of the need to submit evidence showing the he had 
a current disability.  The Veteran has been an active 
participant in the claims process, providing argument and 
testimony in support of his claim.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess at 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

The Veteran is currently service connected for bilateral knee 
disabilities, a low back disability, right hip bursitis, 
right leg length discrepancy, and peripheral neuropathy of 
both knees.  The Veteran filed his claim for service 
connection for left leg muscle atrophy in November 2004.

During a Travel Board hearing in May 2009 the Veteran and his 
spouse testified about the state of the Veteran's legs and 
why they believed he has left leg atrophy.  The Veteran 
testified that the Veteran recalled a VA physician at the 
Sioux Falls VA Medical Center had alluded to left leg atrophy 
in 2004.  The Veteran did not provide a name of the physician 
or a more precise date.  The Veteran's spouse testified that 
a physician initially brought up atrophy, and needed to 
define it to Veteran and his spouse, and that therefore this 
was not a condition they came up with on their own; however, 
again a physician name and a timeframe were not provided.  
The Veteran testified to having significant pain throughout 
his legs, and also in his muscles, which he attributes to 
muscle atrophy.  When questioned regarding which muscles 
cause the Veteran pain, he explained that it is the calf 
muscle of his left leg.

Though both the Veteran and his wife have testified that a VA 
physician had spoken to them regarding the Veteran having 
muscle atrophy, a review of the VA treatment records 
contained in the claims file showed no diagnosis of muscle 
atrophy.

In January 2003 the Veteran was afforded a VA feet 
examination.  The examiner noted that the strength of the 
Veteran's lower extremities was 3/5 bilaterally, and that 
there was no muscle atrophy present.

The Veteran was afforded another VA feet examination in 
October 2003.  On physical examination the examiner noted 
that the Veteran's muscle strength was 5/5 in both lower 
extremities, and that there was no muscle atrophy present.

In July 2007 the Veteran was afforded a VA muscle examination 
to specifically address his contention that he had left leg 
atrophy.  The examiner reviewed the claims file and noted 
that there were no VA records contained in the file which 
suggested the Veteran had muscle atrophy.  The Veteran noted 
to the examiner that his left leg appeared smaller.  On 
physical examination the left calf, measuring from 10 cm 
below the tibial tubercle, was 36 cm in circumference, the 
right calf was 38.5 cm in circumference.  The thigh, 
measuring from 25 cm from the tibial tubercle, was 50.5 cm on 
the left and 51 cm on the right.  Sensation to light touch, 
pinprick and vibratory sense were decreased bilaterally.  The 
examiner's assessment was that there was no sign of muscle 
atrophy , and no sign of muscle disease on lab workup at the 
time of the examination.  

In August 2007 the Veteran was afforded a VA spine 
examination.  The examiner noted that there was no visual 
sign of atrophy of the thigh or calf of either lower 
extremity.

While the Veteran and his spouse contend that he suffers from 
atrophy of the left leg, such has not been confirmed by 
medical professionals.  The Board acknowledges that the 
Veteran and his wife are competent to testify as to their 
visual observations of the Veteran's leg, to include whether 
one looks smaller than the other.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis).  However, the question of whether 
variances in the size of paired extremities amount to 
clinical or diagnosed atrophy is a medical question.  In any 
event, greater probative value is assigned to the medical 
evidence which determined there is no atrophy, with the 
greatest weight being accorded the July 2007 examination 
which considered measurements, strength, palpation, function, 
and even laboratory studies when determining that he did not 
suffer from muscle atrophy or muscle disease.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, as the 
preponderance of the evidence shows the Veteran does not 
suffer from left leg atrophy, service connection is not 
warranted and the claim must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for left leg atrophy is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


